Lochrane, Chief Justice.
We need not go through this voluminous record, or take up time and space in a recital of facts, as the legal principles controlling our decision may be briefly stated and applied. The bill presents only two points necessary for our adjudication. When this case came before this Court at a previous term, it came upon exceptions to the judgment of the Court below refusing a new trial, when the bill of exceptions and case was then dismissed. The effect of that dismissal was an affirmance of the judgment of the Court below refusing such new trial, and was conclusive upon all parties as to the merits and grounds assigned as error embraced' in the motion. And this bill, brought for a rehearing or review of the merits as then presented, was properly demurred to, and the demurrer was properly sustained by the Court below.
As to the alleged failure to enter the decree at the same term when the jury rendered their verdict, which was affirmed by this Court, this fact constituted no new ground to invoke the rehearing or review, but it was the duty of the Court below to pass an order allowing such decree to be entered nunc pro time.
Judgment affirmed.